MEMORANDUM**
Tevis R. Ignacio appeals pro se the district court’s judgment dismissing his action for lack of subject matter jurisdiction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Olson Farms, Inc. v. Barbosa, 134 F.3d 933, 936 (9th Cir.1998), and we affirm.
Ignacio’s complaint asserted claims relating to his family court proceedings in Santa Clara Superior Court. The district court properly dismissed Ignacio’s action under the Rooker-Feldman doctrine because his complaint challenged final state court determinations, see id., and also raised federal constitutional claims that were “inextricably intertwined” with those state court judgments, see Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1029 (9th Cir.2001).
We reject Ignacio’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.